PER CURIAM.
AFFIRMED. However, we remand so the judgment can be corrected. The state concedes that the written sentences do not conform to the trial judge’s oral pronouncements at sentencing. Avery v. State, 543 So.2d 296 (Fla. 5th DCA), appeal dismissed, 553 So.2d 1164 (1989) (when written orders are inconsistent with oral pronouncements made at sentencing, the oral pronouncements prevail). The written judgment should be corrected to reflect that as to counts II, III and IV the trial judge imposed sentences of forty years in prison concurrent with each other, but consecutive to the sentence imposed on count I.
HERSEY, STONE and GARRETT, JJ., concur.